EXHIBIT 10.4

 

CALCULATION AND EXCHANGE RATE AGENT AGREEMENT

 

BETWEEN

 

CENTERPOINT PROPERTIES TRUST

 

AND

 

SUNTRUST BANK

 

Dated as of July 12, 2004

 

CenterPoint Properties Trust, a Maryland real estate investment trust (the
“Company”), proposes to issue and sell Medium-Term Notes (the “Notes”) from time
to time under, and pursuant to, the terms of an Indenture, dated as of March 12,
2004, between the Company and SunTrust Bank, as trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture dated as of July 7, 2004 (as so
supplemented, the “Indenture”). Capitalized terms used herein not otherwise
defined shall have the meanings assigned to them in the Notes or the Indenture,
as the case may be.

 

For the purpose of providing for an agent of the Company to calculate the base
rates applicable to those Notes on which interest is to accrue at a variable or
floating rate (“Floating Rate Notes”), determined by reference to LIBOR, the
Commercial Paper Rate, the Treasury Rate, the CD Rate, the CMT Rate, the Federal
Funds Rate or the Prime Rate (collectively, the “Base Rates”) as are specified
and described in the Floating Rate Notes, a form of which is attached hereto as
Exhibit A, and to calculate exchange rates with respect to Notes (“Non-Dollar
Notes”) denominated in any foreign or composite currency (“Specified Currency”)
for the purpose of converting Specified Currency into U.S. dollars and for other
purposes, the Company and SunTrust Bank hereby agree as follows:

 

SECTION 1. Appointment of Calculation and Exchange Rate Agent. The Company
hereby appoints SunTrust Bank as Calculation and Exchange Rate Agent (the
“Calculation and Exchange Rate Agent”) of the Company with respect to any
Floating Rate Notes and Non-Dollar Notes to be issued by the Company under and
pursuant to the terms of the Indenture, and the Calculation and Exchange Rate
Agent hereby accepts its obligations as set forth in the Agreement upon the
terms and conditions set forth herein.

 

SECTION 2.  Notice of Issuance of Floating Rate Notes or Non-Dollar Notes.  The
Company shall notify the Calculation and Exchange Rate Agent of the issuance of
any Floating Rate Notes or Non-Dollar Notes prior to the issuance thereof and
deliver to the Calculation and Exchange Rate Agent copies of the proposed forms
of such Floating Rate Notes or Non-Dollar Notes.  The Company shall not issue
any Floating Rate Notes or Non-Dollar Notes prior to the receipt of confirmation
from the Calculation and Exchange Rate Agent of its acceptance of the proposed
form of such Floating Rate Notes and Non-Dollar Notes.  The Calculation and
Exchange Rate Agent hereby acknowledges its acceptance of the proposed form of
Note attached hereto as Exhibit A.

 

SECTION 3. (a) Calculation of Base Rates.  As soon as reasonably practical on or
after

 

1

--------------------------------------------------------------------------------


 

each interest determination date for any Floating Rate Note, the Calculation and
Exchange Rate Agent shall determine the applicable interest rate for such Note
(computed without regard to the Spread or Spread Multiplier, if any, applicable
to such Note) (the “Interest Rate Base”) and notify the Company and the Trustee
of such Interest Rate Base. Upon the request of the Holder of any Floating Rate
Note, the Calculation and Exchange Rate Agent shall provide the Interest Rate
Base then in effect with respect to such Note and, if determined, the Interest
Rate Base that will become effective on the next Interest Reset Date with
respect to such Note. All Interest Rate Base determinations made by the
Calculation and Exchange Rate Agent with respect to the Floating Rate Notes,
shall, in the absence of manifest error, be conclusive for all purposes and
binding upon the Company. Upon the issuance and sale of any Floating Rate Note,
the Company shall promptly cause the Calculation and Exchange Rate Agent to
receive a copy of the pricing supplement with respect to such Note.

 

(b) Determination of Exchange Rates Upon Issuance of Notes.  Upon any issuance
of Non-Dollar Notes from time to time, the Calculation and Exchange Rate Agent
shall determine the U.S. dollar equivalent of the aggregate public offering
price or purchase price of such Notes on the basis of the noon buying rate for
cable transfers payable in the applicable Foreign Currencies in the City of New
York on the applicable issue date, as certified for customs purposes by the
Federal Reserve Bank of New York (the “Market Exchange Rate”).

 

(c)             Exchange of Currencies.  With respect to any payments to be made
in respect of a Non-Dollar Note, the Calculation and Exchange Rate Agent will
determine the amount of any U.S. dollar payment in respect of such Note by
selecting at approximately 11:00 a.m., New York City time, on the second
Business Day preceding the applicable Payment Date, the indicative quotations
for the Specified Currency appearing at such time on the bank composite or
multi-contributor pages of the Quoting Source (as defined below) for the first
three banks, in descending order of their appearance, on a list of banks to be
agreed to by the Company and the Calculation and Exchange Rate Agent (any of
which may include an Agent or the Calculation and Exchange Rate Agent) prior to
such second Business Day, which are offering quotes on the Quoting Source. The
Calculation and Exchange Rate Agent shall select from among the selected
quotations the one which will yield the largest number of U.S. dollars upon
conversion from such Specified Currency. The “Quoting Source” shall mean Reuters
Monitor Foreign Exchange Service, or if the Calculation and Exchange Rate Agent
determines that such service is not available, Telerate Monitor Foreign Exchange
Service. If the Calculation and Exchange Rate Agent determines that neither
service is available, the Company and the Calculation and Exchange Rate Agent
shall agree on a comparable display or other comparable manner of obtaining
quotations and such display or manner shall become the Quoting Source.

 

(d)            Determination Upon Unavailability or Non-Use of Specified
Currency.  If (i) fewer than three bid quotations are available at the time a
determination is to be made by the Calculation and Exchange Rate Agent pursuant
to subsection 2(c), or (ii) the Calculation and Exchange Rate Agent received no
later than 12:00 noon, New York City time, on such second Business Day preceding
the applicable Payment Date notice from the Company that there exist exchange
controls or other circumstances beyond the Company’s control rendering such
Specified Currency unavailable, then the Calculation and Exchange Rate Agent
shall, prior to such Payment Date, notify the Company and the Trustee of the
noon buying rate in New York City for cable transfers, in the Specified Currency
indicated in such notice, as certified for customers’ purposes by the Federal
Reserve Bank of New York (the “Market Exchange Rate”) as of such second

 

2

--------------------------------------------------------------------------------


 

Business Day. If the Market Exchange Rate for such date is not then available,
the Calculation and Exchange Rate Agent shall immediately notify the Company and
the Trustee of the most recently available Market Exchange Rate for such
Specified Currency.

 

(e)            Upon determining any exchange rate as provided in this Section,
the Calculation and Exchange Rate Agent shall as soon as practicable notify the
applicable Trustee or Trustees, the paying agents and the Company by facsimile,
telex or telecopy of such exchange rate.

 

SECTION 4. New Base Rates.  If the Company proposes to issue Floating Rate Notes
with an interest rate determined on a basis or formula not referred to herein (a
“New Base Rate”), the Company shall deliver to the Calculation and Exchange Rate
Agent, prior to the issuance of such Floating Rate Notes, a copy of the proposed
form of such Floating Rate Notes, including a copy of all terms and conditions
relating to the New Base Rate thereunder. The Company shall not issue any such
Floating Rate Notes prior to the receipt of confirmation from the Calculation
and Exchange Rate Agent of its acceptance of the proposed form of such Floating
Rate Notes. The Calculation and Exchange Rate Agent shall determine if it is
able and willing to calculate the New Base Rate and, upon its agreement in
writing to do so, the term “Base Rate” shall be deemed to include the New Base
Rate. If the Calculation and Exchange Rate Agent notifies the Company that it is
not able or willing to calculate the New Base Rate, or that it is only willing
to do so on the basis of an increase of its fees not acceptable to the Company,
the Calculation and Exchange Rate Agent shall have no responsibility with
respect to such New Base Rate and the Company shall appoint a different
calculation agent to determine the New Base Rate.

 

SECTION 5.  Reference Banks.  The Company shall notify the Calculation and
Exchange Rate Agent at least three Business Days prior to the issuance of any
Floating Rate Notes with an Interest Rate Base to be determined by any formula
that would require the Calculation and Exchange Rate Agent to select banks,
securities dealers or other third parties (the “Reference Banks”) for purposes
of quoting rates.  Immediately prior to seeking such quotes from such Reference
Banks, the Calculation and Exchange Rate Agent shall notify the Company (unless,
in accordance with the Floating Rate Notes, the selection of such Reference
Banks must be made after consultation with the Company) and the Trustee of the
names and addresses of such Reference Banks.  The Calculation and Exchange Rate
Agent shall not be responsible to the Company or any third party for any failure
of the Reference Banks to fulfill their duties or meet their obligations as
Reference Banks or as a result of the Calculation and Exchange Rate Agent having
acted (except in the event of gross negligence or willful misconduct) on any
quotation or other information given by any Reference Bank which subsequently
may be found to be incorrect.

 

SECTION 6. Fees and Expenses.  The Calculation and Exchange Rate Agent shall be
entitled to such compensation for its services under this Agreement as may be
agreed upon with the Company, and the Company shall pay such compensation and
shall reimburse the Calculation and Exchange Rate Agent for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Calculation and Exchange Rate Agent in connection with the services rendered by
it under this Agreement, except any expenses, disbursements or advances
attributable to its gross negligence or bad faith.

 

SECTION 7. Rights and Liabilities of Calculation and Exchange Rate Agent.  The

 

3

--------------------------------------------------------------------------------


 

Calculation and Exchange Rate Agent shall incur no liability for, or in respect
of, any action taken, omitted to be taken or suffered by it in reliance upon any
Floating Rate Note or Non-Dollar Note, certificate, affidavit, instruction,
notice, request, direction, order, statement or other paper, document or
communication reasonably believed by it to be genuine. Any order, certificate,
affidavit, instruction, notice, request, direction, statement or other
communication from the Company made or given by it and sent, delivered or
directed to the Calculation and Exchange Rate Agent under, pursuant to or as
permitted by any provision of this Agreement shall be sufficient for purposes of
this Agreement if such communication is in writing and signed by any officer of
the Company. The Calculation and Exchange Rate Agent may consult with counsel
satisfactory to it and the opinion of such counsel shall constitute full and
complete authorization and protection of the Calculation and Exchange Rate Agent
with respect to any action taken, omitted to be taken or suffered by it
hereunder in good faith and in accordance with and in reliance upon the opinion
of such counsel. In acting under this Agreement, the Calculation and Exchange
Rate Agent (in its capacity as such) does not assume any obligation towards, or
any relationship of agency or trust for or with the holders of the Notes.

 

SECTION 8. Right of Calculation and Exchange Rate Agent to Own Floating Rate or
Non-Dollar Notes.  The Calculation and Exchange Rate Agent may act as Trustee
under any Indenture and it, its officers, employees and shareholders may become
owners of, or acquire any interests in Floating Rate or Non-Dollar Notes, with
the same rights as if the Calculation and Exchange Rate Agent were not the
Calculation and Exchange Rate Agent, and may engage in, or have an interest in,
any financial or other transaction with the Company as if the Calculation and
Exchange Rate Agent were not the Calculation and Exchange Rate Agent.

 

SECTION 9. Duties of Calculation and Exchange Rate Agent.  The Calculation and
Exchange Rate Agent shall be obligated only to perform such duties as are
specifically set forth herein and no other duties or obligations on the part of
the Calculation and Exchange Rate Agent, in its capacity as such, shall be
implied by this Agreement

 

SECTION 10. Termination, Resignation or Removal of Calculation and Exchange Rate
Agent. The Calculation and Exchange Rate Agent may at any time terminate this
Agreement by giving no less than 75 days’ written notice to the Company unless
the Company consents in writing to a shorter time. Upon receipt of notice of
termination from the Calculation and Exchange Rate Agent, the Company agrees
promptly to appoint a successor Calculation and Exchange Rate Agent. The Company
may terminate this Agreement at any time by giving written notice to the
Calculation and Exchange Rate Agent and Trustee and specifying the date when the
termination shall become effective; provided, however, that no termination by
the Calculation and Exchange Rate Agent or by the Company shall become effective
prior to the date of the appointment by the Company, as provided in Section 9
hereof, of a successor Calculation and Exchange Rate Agent and the acceptance of
such appointment by such successor Calculation and Exchange Rate Agent.  In the
event the Calculation and Exchange Rate Agent has given not less than 75 day’s
written notice of its termination of this Agreement, and during such 75 days
there has not been acceptance by a successor Calculation and Exchange Rate Agent
of its appointment as successor Calculation and Exchange Rate Agent, the
Calculation and Exchange Rate Agent so terminating this Agreement may petition
any court of competent jurisdiction for the appointment of a successor
Calculation and Exchange Rate Agent. Upon termination by either party pursuant
to the provisions of this Section, the Calculation and Exchange Rate Agent shall
be entitled to the payment of any compensation owed to it by the Company
hereunder and to the reimbursement of

 

4

--------------------------------------------------------------------------------


 

all reasonable out-of-pocket expenses, disbursements and advances incurred or
made by the Calculation and Exchange Rate Agent in connection with the services
rendered by it hereunder, as provided by Section 4 hereof, and the provisions of
Section 10 shall remain in effect following such termination.

 

SECTION 11. Appointment of Successor Calculation and Exchange Rate Agent.  Any
successor Calculation and Exchange Rate Agent appointed by the Company following
termination of this Agreement pursuant to the provisions of Section 8 hereof
shall execute and deliver to the Calculation and Exchange Rate Agent, the
Trustee and the Company an instrument accepting such appointment, and thereupon
such successor Calculation and Exchange Rate Agent shall, without any further
act or instrument become vested with all the rights, immunities, duties
obligations of the Calculation and Exchange Rate Agent, with like effect as if
originally named as Calculation and Exchange Rate Agent hereunder, and the
predecessor Calculation and Exchange Rate Agent shall thereupon be obligated to
transfer and deliver, and such successor Calculation and Exchange Rate Agent
shall be entitled to receive and accept, copies of any available records
maintained by the predecessor Calculation and Exchange Rate Agent in connection
with the performance of its obligations hereunder.

 

SECTION 12. Indemnification.  Notwithstanding any satisfaction or discharge of
the Notes or the Indenture, the Company shall indemnify and hold harmless the
Calculation and Exchange Rate Agent, its officers and employees from and against
all actions, claims, damages, liabilities, losses and expenses (including
reasonable legal fees and expenses) relating to or arising out of actions or
omissions in any capacity hereunder, except actions, claims, damages,
liabilities, losses and expenses caused by the material default, gross
negligence, willful misconduct or bad faith of the Calculation and Exchange Rate
Agent, its directors, officers, employees and representatives. Except as
provided in the preceding sentence, the Calculation and Exchange Rate Agent
shall incur no liability and shall be indemnified and held harmless by the
Company for, or in respect of, any actions taken or suffered to be taken in good
faith by the Calculation and Exchange Rate Agent in reliance upon (i) the
written opinion or advice of counsel or (ii) written instructions from the
Company.

 

SECTION 13. Merger, Consolidation or Sale of Business by Calculation and
Exchange Rate Agent.  Any corporation into which the Calculation and Exchange
Rate Agent may be merged, converted, or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Calculation
and Exchange Rate Agent may be a party, or any corporation to which the
Calculation and Exchange Rate Agent may sell or otherwise transfer all or
substantially all of its corporate trust business, shall, to the extent
permitted by applicable law, become the Calculation and Exchange Rate Agent
under this Agreement without the execution of any paper or any further act by
the parties hereto. Notice of such merger, conversion or consolidation shall
forthwith be given to the Company and the Trustee.

 

SECTION 14.  Terms and Conditions.  The Calculation and Exchange Rate Agent
accepts its obligations herein set forth upon the terms and conditions hereof,
including the following, to all of which the Company agrees:

 

(a)           in acting under this Agreement, the Calculation and Exchange Rate
Agent, acting as agent for the Company, does not assume any obligation towards,
or any relationship of agency or trust for or with, any of the Holders of the
Notes;

 

5

--------------------------------------------------------------------------------


 

(b)           unless herein otherwise specifically provided, any order,
certificate, notice, request or communication from the Company made or given
under any provisions of this Agreement shall be sufficient if signed by any
person whom the Calculation and Exchange Rate Agent reasonably believes to be a
duly authorized officer or attorney-in-fact of the Company;

 

(c)           the Calculation and Exchange Rate Agent shall be protected and
shall incur no liability for or in respect of any action taken or omitted to be
taken or anything suffered by it in reliance upon anything contained in a Note
or any notice, direction, consent, certificate, affidavit, statement or other
paper, document or communication reasonably believed by it to be genuine and to
have been approved or signed by the proper party or parties, which is supplied
to it by the Company pursuant to this Agreement, including the information to be
supplied pursuant to paragraph 3 above; and

 

(d)            the Calculation and Exchange Rate Agent shall incur no liability
hereunder except for loss sustained by reason of its own material default, gross
negligence, willful misconduct or bad faith, or that of its directors, officers,
employees or representatives;

 

SECTION 15. Notices.  Any notice, request or other communication given hereunder
shall be delivered in person, sent by letter, telecopy or telex or communicated
by telephone (subject, in the case of communication by telephone, to written
confirmation dispatched within 24 hours) to the addresses given below or such
other address as the party to receive such notice may have previously specified:

 

To the Company:

 

CenterPoint Properties Trust

1808 Swift Road

Oak Brook, Illinois 60523

Attention: Paul S. Fisher

Telephone:  (630) 586-8000

Telecopy:  (630) 586-8010

 

To the Calculation and Exchange Rate Agent:

 

SunTrust Bank

919 East Main Street

Richmond, Virginia  23219

Telephone:  (804) 782-5170

Telecopy:  (804) 782-7855

 

To the Trustee:

 

SunTrust Bank

919 East Main Street

Richmond, VA  23219

Attention:  Corporate Trust Department, Mail Code HDQ 5310

Telephone:  (804) 782-5170

Telecopy:  (804) 782-7855

 

6

--------------------------------------------------------------------------------


 

Any notice hereunder given by letter, telecopy or telex shall be deemed to have
been received when it would have been received in the ordinary course of post or
transmission, as the case may be.

 

SECTION 16. Benefit of Agreement.  Except as provided herein, this Agreement is
solely for the benefit of the parties hereto and their successors and assigns
and no other person shall acquire or have any rights under or by virtue hereof.
The terms “successors” and “assigns” shall not include any purchasers of any
Notes merely because of such purchase.

 

SECTION 17. Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 18. Counterparts.  This Agreement may be executed by one or more parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, this Agreement has been entered into the day and year first
above written.

 

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Rockford O. Kottka

 

 

 

 

Name:

Rockford O. Kottka

 

 

 

Title:

Executive Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

By:

  /s/  Paul S. Fisher

 

 

 

Name:

Paul S. Fisher

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK,

 

 

 

as Trustee

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/  Patricia A. Welling

 

 

 

 

Name:  Patricia A. Welling

 

 

 

Title:  First Vice President

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

By:

  /s/  Craig A. Robinson

 

 

 

Name:  Craig A. Robinson

 

 

Title:  Trust Officer

 

 

 

--------------------------------------------------------------------------------